DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to application filed 1/31/2020.
Claims 1-20 are pending.

Claim Objections
Claim 1, objected to because of the following informalities:  the term “if” is a contingent term.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because, regarding Claims 1, 9, and 17 the claimed invention is directed to “organizing human activity” without significantly more. The claim(s) recite(s) This judicial exception is not integrated into a practical application because,
Step 1: Yes, the invention is directed to a processes and manufactures of stored instructions as recited in claim 9, a computer-readable memory having instructions stored thereon.

Step 2B: Claims do not recite additional elements that amount to significantly more than abstract idea. Aside from the abstract idea, the additional elements are conventional and well known. 
Claims 2, 10, and 18, recites prior to the determining, receiving a request for search data of the organization; accessing a connection identifier from the cluster routing controller; and retrieving connection specific information from the consul. Which is directed to judicial exception of abstract idea. The specific abstract idea is that of organizing human activity by determining, receiving a request for search data of the organization; accessing a connection identifier from the cluster routing controller; and retrieving connection specific information from the consul.

Claims 4, 12, and 20 are directed to a specific abstract idea of the cluster routing controller provides a connection identifier for the organization that is used to retrieve connection specific information. Which is directed to organizing human activities, which is a specific abstract idea.
Claims 5, and 13, are directed to specific information providing to a search module, which is a human activity, the additional elements that amount to significantly more than abstract idea. Aside from the abstract idea, the additional elements are conventional and well known. 
Claims 6, and 14, are directed to first clustering associated with index that contain the searched data which is nothing more than organizing human activities which is specific abstract idea.
Claims 7, and 15, are directed to second index dedicated to the organization which is nothing more than organizing human activity, which is an abstract idea.
Claims 8, and 16, are directed to connecting specific information such as hostname, port, which is nothing more than organizing human activity with no additional elements that amount to significantly more than abstract idea. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20180145725 Pandey related to adaptive filter with manageable resource sharing.

20200294642 Bostic et al. related to a method and system for pharmacological tracking and reporting platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.